DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/008,195, filed June 14, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/008,195, filed on June 14, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 3, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on March 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,832,209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.





Reason for Allowance
The most remarkable prior arts on record are to Lindbo U.S. Patent #10,248,929 and Yair et al., U.S. Patent #8,055,377. 
Lindbo is directed to systems, methods, and machine-executable coded instruction sets for the fully- and/or partly automated handling of goods. In particular, the disclosure provides improvements in the handling of goods in fulfillment of orders for items of mixed sizes, weights, and other dimensions. Lindbo. Abstract. 
Yair et al. is directed to a computer-implemented method of controlling picking operations of a number of users in a warehouse, wherein goods are located at source locations, each picking operation comprising: an operation of preparation, wherein, at the source location, the good is introduced in a handling unit, HU, an operation of placing the HU on a picking equipment, the picking equipment being a tool for transferring the HU, an operation of transferring the HU to the destination location, wherein a sequence of picking instructions are presented online individually to the number of users via instruction presenting means which are associated with the respective users, each picking instruction specifying the HU to be transferred, the equipment to be used, and the first and second position, whereby execution of each of the picking operation steps is controlled by online data verification such that a subsequent picking operation instruction may be changed, and presented to the users via the instruction presenting means depending upon result of the verification. Yair et al., Abstract. 
Lindbo nor Yair et al., teach the limitations of the claimed invention, where a rush fulfillment engines: classifies the plurality of items of the new order into a plurality of tasks according to item task requirements associated with the plurality of items ; calculates an estimated completion time of the new order based on an estimated completion time of the item task requirements associated with the plurality of items; determines whether the estimated completion time required for the new order meets the completion threshold; identifies, when the estimated completion time required for the new order 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindbo et al. U.S. Patent #10,776,750 discusses a system and method for fulfilling e-commerce orders from a hierarchy of fulfilment centres.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687